PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov




In re Application of				:
SZCZESZYNSKI, GREGORY 		:
Application No.:  17/006,039			:	DECISION ON PETITION
Filing Date:  August 28, 2020			:
Attorney Docket No.  15794.0036-01000 



This is a decision on the petition filed April 07, 2022, under the unintentional application of 37 CFR 1.137(a), to revive the above-identified application.

The petition is GRANTED.

The application became abandoned for failure to reply in a timely manner to the Non-Final office action mailed August 31, 2021, which set a shortened statutory period for reply of three (3) months.  No extensions of time under the provisions of 37 CFR 1.136(a) were obtained.  Accordingly, the application became abandoned on December 01, 2021.  A Notice of Abandonment was mailed on March 16, 2022.

The petition satisfies the conditions for revival pursuant to the provisions of 37 CFR 1.137(a) in that (1) a reply in the form of an amendment to the non-final office action; (2) the petition fee of $2,100.00; and (3) the required statement of unintentional delay have been received.

Telephone inquiries concerning this decision should be directed to Dale Hall at (571) 272-3586.  

This matter is being referred to the Technology Center 2849 for appropriate action in the normal course of business on the reply received.



/Dale A. Hall/Paralegal Specialist, OPET